DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 11/4/22 are hereby entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-9 and 11-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 4-9 and 11-25 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or are a method of organizing human activity.

In regard to Claims 4, 7, and 9 the following limitations can be performed as a mental process by a human being and/or are a method of organizing human activity:
[…]
	[…] storing one or more current operating parameters…that are set in a type of the examination currently being performed […];
	[…]
	(b) receiving a selection of the first control…first training mode that includes:
	(c) recalling the one or more current operating parameters […]
	(d) identifying the training material…training material […] the identify based on matching the metadata…examination type indicator;
	(e) presenting the training material […];
	(f) receiving a selection of the second control;
	in response to receiving the selection of the second control, switching to the training mode that includes:
			(g) determining at least one first setting….is different than the one or more second settings;
			(h) matching the at least one first setting…to the one or more second settings;
(i) generating at least one ultrasound image […] with…settings; and
(j) displaying the at least one ultrasound image […] wherein operations…are performed [to] operate in a plurality of training modes…examination currently being performed […].
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or are a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that the additional elements are claimed either alone or in combination such as, e.g., an ultrasound imaging system, an ultrasound transducer probe, a display, a memory, a first and/or second control, and/or a processor, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., an ultrasound imaging system, an ultrasound transducer probe, a display, a memory, a first and/or second control, and/or a processor, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.	
Claim Rejections - 35 USC § 103
Claims 4-5, 7-9, 11-13, 15-17, 19-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Urness et al. (WO 2013082426) (“Urness”), in view of WO 2010026508 A1 by Snook, et al (“Snook”).
In regard to Claims 4, 7, and 9, Urness teaches an ultrasound imaging system comprising:
an ultrasound transducer probe configured to transmit ultrasound signals and receive ultrasound echo signals as part of an examination being performed; 
(see, e.g., F1,110);
a processor…signals;
(see, e.g., F1, 102);
a display device configured to display the ultrasound images based on the ultrasound echo signals; 
(see, e.g., F1, s104);
[…]
a second control…a second training mode;
(see, e.g., p30 in regard to selecting a training set; see, e.g., p17 in regard to the training set comprising an ultrasound reference ultrasound image (“training material”));

a memory coupled to the processor, the memory storing one or more current operating parameters including […] one or more first settings of the ultrasound imaging system that are set in a type of the examination currently being performed by a user, the memory storing machine readable instructions that when executed by the processor cause the processor to perform operations comprising; 
(see, e.g., F1, s102; see, e.g., p17 in regard to “first settings”);
(a) operating the ultrasound imaging system in the imaging mode…parameters;
	(see, e.g., p22);
[…]
(f) receiving a selection of the second control;
(see, e.g. p30)
			(g) determining at least one first setting….is different than the one or more second settings;
			(h) matching the at least one first setting…to the one or more second settings;
(i) generating at least one ultrasound image […] with…settings; and
			(see, e.g., p21 in regard to displaying training materials in the form of reference ultrasound image that matches the real ultrasound image being displayed)
(j) displaying the at least one ultrasound image on the display device…system
			(see, e.g., p21 in regard to displaying training materials in the form of reference ultrasound image that matches the real ultrasound image being displayed)

	Furthermore, to the extent that it is not taught by Urness, in an analogous reference Snook teaches the ability to select a help mode (“first control”) whereby a workflow protocol program (WPP) describing the steps of the procedure currently being performed is used to select stored training materials by matching the current contextual information of the part of the ultrasound being performed (“current examination type indicator”) with the training material for that part (“training examination type indicator”) and then presenting that training material (see, e.g., p5, l15-25 and p7).
However, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have added the features as taught by Snook in regard to using an examination type indicator as metadata to keep track of the current procedure being performed and then matching where in the procedure the trainee is in order to provide relevant training materials to the trainee, in addition to employing the machine operating parameters (“settings”) as taught by Urness, in order to provide better training.
In regard to Claim 5, Snook teaches these limitations.  See, e.g., p5, l15-25 and p7.
In regard to Claim 8, Urness teaches these limitations.  See, e.g., p22.
In regard to Claim 11, Snook teaches these limitations.  See, e.g., p5, l15-25 and p7.
In regard to Claims 12-13, Snook teaches these limitations in regard to “searching the training materials for the metadata tag”.  See, e.g., p5, l15-25 and p7.  Urness teaches employing current operating parameters including one or more settings of the ultrasound system.  See, e.g., p17.
In regard to Claim 15-16 and 19-20, Snook teaches these limitations.  See, e.g., p5, l15-25 and p7.
In regard to Claim 17 and 21, Snook teaches these limitations in regard to “searching the training materials for the metadata tag”.  See, e.g., p5, l15-25 and p7.  Urness teaches employing current operating parameters including one or more settings of the ultrasound system.  See, e.g., p15 and 17.
In regard to Claims 23 and 25, Urness teaches these limitations.  See, e.g., p15 and p17.
In regard to Claim 24, Snook teaches tracking where the trainee is in the WPP (“current examination type indicator”) and using that to locate the training materials for that portion of the procedure (“training examination type indicator”).  To the extent that this may not specifically teach the claimed data in regard to “a tissue, a scan type, an imaging mode and a region of interest” no specific function is claimed for this data and it thereby does not distinguish over the cited prior art.  See MPEP 2111.05(III).
Claims 6, 14, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Urness, in view of Snook, further in view of Pelissier et al. (US 20120226161) (“Pelissier”).
In regard to Claims 6, 14, 18, and 22 Pelissier teaches the claimed limitations.  See, e.g., p22-23 and 29.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined having the training materials being stored in a remote location, as taught by Pelissier, with the modified ultrasound training system of Urness, for the purpose of creating a training system that allows for a user to access a plurality of ultrasound parameters including other resources located on a remote database.

Response to Arguments
	Applicant’s arguments in regard to the rejections made under 35 USC 101 are largely duplicative of its prior arguments made in its filing dated 6/22/22 and are addressed by the responses made to those arguments in the Office action dated 7/12/22, which are herein incorporated by reference.
	Applicant argues on pages 17-18 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    619
    707
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    102
    664
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant cites no legal authority in support of its argument so it is unclear what case law Applicant is relying on when arguing that it has claimed a “practical application”.  “Practical application” is not in and of itself a legal argument as it is not part of the two-part Mayo test but, instead, a burden placed by the Office upon an Examiner making a 101 rejection when using the test.  Furthermore, to the extent that the Applicant now claims limitations in regard to collecting data (“the current examination type indicator”), analyzing that data (matching the “current examination type indicator” to the “training examination type indicator”), and then providing an output based on that analysis (providing the matching training material), such limitations are directed to an abstract idea in the form of a mental process, as held by the CAFC in, e.g., Electric Power Group.  Furthermore, to the extent that the Applicant is claiming further limitations in regard to training/teaching a human subject it is claimed an abstract idea in the form of a method of organizing human activity, as held by the CAFC in, e.g., In re Noble Systems Corporation (non-precedential).

	Applicant further argues in this regard on pages 19-20 of its Remarks:

    PNG
    media_image3.png
    133
    684
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    380
    694
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant cites no specific legal authority in support of its argument so it is unclear what case law Applicant is relying on when arguing that it has claimed a “practical application”.  Furthermore, for the reasons stated just supra, providing training materials based on where someone is in an ultrasound procedure is an abstract idea and not a technical improvement to the ultrasound imaging system itself.  Any improvement as a result of Applicant’s claimed invention is to the performance of the human operator by benefit of having access to better training materials, which is not an improvement to a technical field to the extent that it does not necessarily involve a particular machine and/or the transformation of any article.  See, e.g., the CAFC’s opinion in Ultramercial in this regard.  The claimed ultrasound system itself, in other words, is not improved by the Applicant’s invention in terms of, e.g., operating faster, using less power, providing more precise results, and/or being able to be manufactured more cheaply as a result of Applicant’s invention.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of rejection made supra, which were necessitated by Applicant’s amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715